Citation Nr: 0008630	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-49 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from November 1948 to December 
1968.  He died in December 1995.

This appeal arises from a June 1996 rating decision in which 
the RO denied the appellant's, the surviving spouse of the 
veteran, claim of entitlement to service connection for the 
cause of the veteran's death.  In December 1997, the Board of 
Veterans' Appeals (Board) remanded the matter to obtain 
additional development.  Upon obtaining the requested 
development and readjudicating the issue, the claim remains 
denied.  It has been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran died in December 1995 as a result of a 
perforated appendicitis, due to the underlying cause of 
delirium tremens, which was, in turn, due to alcoholism of 
years duration.  Other significant conditions contributing to 
death, but not resulting in the underlying cause, were 
identified as multiorgan system failure and MSRA 
(methicillin-resistant Staphylococcus epidermidis) sepsis.  
No autopsy was performed.

2.  At the time of his death, the veteran was service-
connected for a healed fracture of the right fourth toe, 
tonsillectomy, scar on the palm of the left hand secondary to 
the excision of a benign tumor, hemorrhoids, and a tumor on 
the left thigh secondary to trauma, all of which were 
evaluated as zero percent disabling.

3.  The medical evidence does not suggest that the cause of 
the veteran's death is related to service, any events of 
service, or any service-connected disability.

4.  The medical evidence does not indicate that any of the 
veteran's service-connected disabilities caused, or 
substantially or materially contributed to cause or hasten 
his demise.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the perforated appendicitis which 
was listed as the immediate cause of the veteran's death, was 
the result of complications of a urinary tract infection, 
which the veteran incurred during service.  The appellant 
also contends that her husband died as a result of cancer, 
secondary to his exposure to Agent Orange during his three 
tours of duty in Vietnam.

Dependency and Indemnity Compensation (DIC) is paid to the 
surviving spouse, children, or parents of a qualifying 
veteran who dies from a service-connected disability.  38 
U.S.C.A. § 1310 (West 1991).  For such a death to be 
considered service connected, it must result from a 
disability incurred or aggravated in the line of duty, see 38 
U.S.C.A. § 1110 (West 1991); a specified chronic disease, (in 
this case organic disease of the nervous system) that 
manifests to a compensable degree within a year after 
service, see 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999), 38 C.F.R. §§ 3.307, 3.309 (1999); or a disease, 
which was diagnosed subsequent to service, found related to 
service, see 38 C.F.R. § 3.303(b) (1999).  

A service-connected disability will be considered to be the 
principal cause of death when it, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b) (1999). 

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As with any other type of claim, a claimant seeking DIC 
benefits has the initial burden of showing that the claim is 
well grounded.  That is, that the claim is plausible and 
capable of substantiation.  38 U.S.C.A. § 5107; see Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Brown, 9 Vet. App. 341, 343- 44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required.  
Grottveit, 5 Vet. App. at 93; see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Review of the evidence submitted in this case shows that the 
appellant's claim is not well grounded.  The medical evidence 
does not suggest that the cause of the veteran's death is 
related to service or any events of service, nor does it 
indicate that the veteran's service-connected disabilities 
caused, or substantially or materially contributed to cause 
or hasten his demise.

At the outset, the Board notes that the veteran died in 
December 1995 as a result of a perforated appendicitis, of 12 
days duration, due to the underlying cause of delirium 
tremens, of 10 days duration, which was, in turn, due to 
alcoholism of years duration.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were identified as multiorgan system failure and MSRA 
sepsis.  Alcohol was listed as contributing to the death, and 
tobacco use was listed as probably contributing to death.  An 
autopsy was not performed.

There is no competent evidence of record showing that the 
cause of the veteran's death was incurred in service.  The 
service medical records are completely devoid of any adverse 
complaints or clinical findings associated with the veteran's 
appendix and other vital organs.  On discharge examination in 
July 1968, clinical evaluation was normal.  Additionally, not 
one of the veteran's VA and non-VA post-service medical 
reports indicates that the cause of his demise had its onset 
in service.  

The record is also devoid of any medical evidence showing 
that the cause of the veteran's death is related to any 
events of service, to include any claimed treatment received 
and herbicide exposure.  In this regard, the Board 
acknowledges the appellant's contentions which maintain that 
the veteran's perforated appendicitis which was listed as the 
immediate cause of his death, was the result of complications 
of a urinary tract infection, which he incurred during 
service.  The Board also acknowledges that service medical 
records show that the veteran received treatment for urinary 
tract infections.  Included within the reports is an August 
1964 clinical entry showing that the veteran provided a 
history of recurrent urinary tract infections and that an 
impression of urinary tract infection was made.  However, the 
service medical records do not show that the veteran's 
infection resulted in chronic disability.  In fact, on 
discharge examination in July 1968, clinical findings were 
normal.  The post-service medical evidence also does not show 
that the veteran had a chronic urinary tract infection 
disability.  Even though Agent Orange examination in October 
1995 records a diagnosis of urinary tract infection secondary 
to bladder diverticula-treated and VA outpatient treatment 
reports show that he received treatment for the disorder in 
November 1995, the reports do not establish that the disorder 
was chronic in nature and do not reference service.  Medical 
reports associated with the veteran's demise from the William 
Beaumont Army Medical Center and his certificate of death are 
also silent with respect to a urinary tract infection.  

Further, in August 1999, J.W., M.D., acknowledged that the 
veteran's service medical records and the claims file had 
been reviewed.  It was also acknowledged that during active 
duty the veteran was treated for a urinary tract infection in 
February 1961 and August 1964.  The episodes were episodic, 
acute, and resolved.  J.W. stated that there was no evidence 
for urinary tract infections of a frequency, severity or 
duration to find that the veteran had chronic urinary disease 
in service, based on those isolated, rare events.  J.W. added 
that the veteran was treated for a urinary tract infection in 
November 1995 and hospitalized in December 1995 with acute 
abdomen pain related to gangrene of the appendix, which had 
no medical association to the urinary tract infection.  He 
explained that post-operatively the veteran had severe 
alcohol withdrawal and pneumonia, wound dehiscence and 
general septicemia along with multisystem organ failure in 
spite of appropriate VA treatment.  Based on the foregoing, 
J.W. concluded that it was not at all probable that a urinary 
tract infection contributed to the veteran's death in any 
material fashion.  His death was related to applications of 
appendiceal gangrene.  Accordingly, the Board finds that the 
appellant's claim is not well grounded in this respect.  
Without competent, supporting medical statements, the 
appellant's contentions are insufficient to well ground her 
claim.  Grottveitt, supra.

The appellant also contends that her husband died as a result 
of cancer, secondary to his exposure to Agent Orange during 
his three tours of duty in Vietnam.  In this regard, the 
Board acknowledges that the veteran served in Vietnam.  It is 
also acknowledged that pertinent regulations provide that 
service connection for certain specified types of cancer may 
be granted or denied on a direct and presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.304, 3.309.  Nonetheless, the appellant's claim is not well 
grounded.  Regarding service connection on a direct basis, 
there is absolutely no evidence of record indicating that the 
veteran ever definitively had cancer.  Not only are the 
service medical records negative for any pertinent findings, 
but also the post-service medical reports are negative for 
any pertinent diagnosis.  On a presumptive basis, the claim 
remains not well grounded as well.  There is absolutely no 
evidence of record establishing that the veteran ever 
developed any enumerated cancer that could be presumptively 
service connected under 38 U.S.C.A. § 1116 (West 1991) and 
38 C.F.R. §§ 3.307, 3.309(e).  Therefore, in spite of the 
veteran's service in Vietnam, exposure to Agent Orange is may 
not be presumed.  See 38 U.S.C.A. § 1116 (a)(3) (West 1991); 
McCartt v. West, 12 Vet. App. 164 (1999); Brock v. Brown, 
10 Vet. App. 157 (1997); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

The Board acknowledges that VA outpatient treatment reports 
dated from January 1991 to January 1996 include an October 
1995 Agent Orange examination report showing that the veteran 
noted swelling over the right breast area and that he was 
exposed to herbicides from drinking untreated water and 
eating in villages.  The veteran also recalled being sprayed 
with chemicals.  Also included within the reports are a 
December 1995 mammography report showing an impression of 
marked asymmetry of the right retroareolar breast with a 4-
centimeter x 3-centimeter granular density and no secondary 
signs of malignancy such as suspicious calcification or 
architectural distortion.  It was also noted that given the 
asymmetry, neoplasm could not be excluded and compression 
views were recommended to better characterize the asymmetric 
density.  A January 1996 consultation report shows that 
additional evaluation was requested for the veteran's mass 
behind the right nipple.  Findings from the 1995 mammogram 
were then reported.  The report thereafter shows that the 
consultation was canceled because of the veteran's death.  
The provisional diagnosis was mass of the right breast.

In August 1999, J.W. acknowledged that the veteran was found 
to have a tender small mass near the right nipple in November 
1995 and that mammography revealed no signs suspicious for 
malignancy.  It was however noted that given the new mass, 
neoplasm could not be excluded without biopsy, which was 
planned for in January 1996, and whether this was neoplasm or 
not was never established.  But, J.W. added that the 
radiologic evidence made it less probable than not that a 
malignancy was present.  There was no evidence of carcinoma 
or exploration of the abdomen, in any case.  J.W. found that 
it was not at all probable that cancer contributed to the 
veteran's death in any material fashion, his death was 
related to applications of appendiceal gangrene.  

The Board also notes that there is no medical evidence of 
record indicating that the veteran's service-connected 
disabilities caused, or substantially or materially 
contributed to cause or hasten his demise.  Prior to his 
death, the veteran was service-connected for a healed 
fracture of the right fourth toe, tonsillectomy, scar on the 
palm of the left hand secondary to the excision of a benign 
tumor, hemorrhoids, and a tumor on the left thigh secondary 
to trauma, all of which were evaluated as zero percent 
disabling.  Nonetheless, there is absolutely no medical 
evidence of record suggesting that as a result of his 
service-connected disabilities the veteran experienced 
"debilitating effects" that made him "materially less 
capable" of resisting the effects of the fatal perforated 
appendicitis, delirium tremens, multi-organ failure and MRSA, 
or that a service-connected disability had "material 
influence in accelerating death," thereby contributing 
substantially or materially to the cause of death.  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Hospital reports from the William Beaumont Army Medical 
Center dated in December 1995 show that the veteran was 
initially admitted for an exploratory laparotomy for small 
bowel obstruction and was found to have a perforated 
appendix.  The appendix was removed and he was transferred to 
the intensive care unit.  On postoperative day two, the 
veteran developed delirium tremens followed by a fever, 
elevated white count, and computed tomography scan findings 
consistent with loculated ascites.  The veteran also 
developed signs and symptoms of abdominal sepsis and as the 
wound was noted to have broken down leaving necrotic fascia 
and exposed omentum, he was returned to the operating room 
for reexploration of the abdomen, which was negative, and 
closure of the abdominal fascia.  The veteran was thereafter 
returned to the intensive care unit.  Nonetheless, his 
condition deteriorated as he developed multi-organ system 
failure to include failure of the central nervous system, 
pulmonary system, renal system, hematopoietic system, hepatic 
system and gastrointestinal system.  Shortly thereafter, the 
veteran died.  The final diagnoses were small bowel 
obstructions; perforated appendicitis; alcoholism; delirium 
tremens; adult respiratory distress syndrome; pulmonary 
failure; hepatic failure; hematopoietic failure; renal 
failure; methicillin-resistant Staphylococcus aureus 
pneumonia; gram-positive sepsis; gastrointestinal failure; 
and multi-organ system failure.  The reports do not reference 
any of the veteran's service-connected disabilities.  The 
certificate of death also does not list any service-connected 
disability.

Finally, as previously noted, the appellant's contentions 
presented on appeal are acknowledged.  However, because no 
medical evidence has been submitted that indicates a nexus 
between the veteran's in-service events and the cause of his 
demise, the appellant's claim is not well grounded and her 
statements, alone without corroborating medical evidence, are 
insufficient to met the mandates of 38 U.S.C.A. § 5107(a).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that when an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997); Grottveit, supra; 38 C.F.R. § 
3.159(a).  In addition to the foregoing, throughout the 
pendency of the appellant's appeal, the RO has apprised her 
of the evidence needed to substantiate her claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no duty 
to assist and the appellant's claim is denied.  See Morton 
and Epps, both supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

